Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9, 10, 12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Bainbridge (US Patent 5,304,414) in view of Niir Board (The Complete Technology Book on Textile Spinning, Weaving, Finishing and Printing, Asian Pacific Business Press, pp. 159).
Regarding claim 1, Bainbridge teaches a sailcloth having fail-safe properties comprising a woven fabric of a first fiber material and a second fiber material woven into it. The second 
Regarding claim 2, the first fiber material consists of polyester. 
Regarding claim 3, the second fiber material consists of a polyolefin. 
Regarding claim 4, the first fiber material as polyester is combined with polyolefin as the second fiber material. 
Regarding claim 5, the second fiber material is high strength polyethylene.
Regarding claim 6, Bainbridge teaches polyethylene yarns with a denier of 30-1500 (or 33-1666 dtex).
Regarding claim 9, the first and the second fiber material consists of staple and/or multifilaments. 
Regarding claim 10, the second fiber material consists of multifilaments.
Regarding claim 12
Regarding claim 13, Bainbridge teaches the weight of the fibers is 30-1500 (or 33-1666 dtex) and assuming a square meter of fabric and based on the Bainbridge’s teaching of 30-140 yarns per inch, Bainbridge teaches the claimed weight per unit area. 
Regarding claim 14, a network structure exists in the sailcloth wherein the fibers of the second fiber material intersect at an angle of 90 degrees. Further, it would have been obvious to one of ordinary skill in the art for the fibers of the second material to intersect at an angle of 90 degrees as is known in the art with warps and wefts. 
Regarding claim 15, Bainbridge teaches varying the spacing of the second fibers and therefore the claimed squares or rectangles with the claimed edge length would have been obvious for one of ordinary skill in the art to arrive at through routine experimentation in order to affect strength.
Regarding claim 16, Bainbridge teaches sails manufactured of sailcloth comprising a woven fabric of a first fiber material and a second fiber material woven into it wherein the second fiber material forms a network structure within the woven fabric with the second fiber material having a higher tearing resistance and sliding ability than the first fiber material. Bainbridge is silent regarding the claimed first or second fiber material provided with a coating. However, Niir Board teaches the second fiber material is provided with a coating that increases the sliding ability in order to lubricate the warp and reduce friction as it is well known in the art to lubricate the warp for weaving purposes. It would have been obvious to one of ordinary skill in the art to use the second fiber material with a coating to increase the sliding ability in order to lubricate the warp and reduce friction as it is well known in the art to lubricate the warp for weaving purposes and arrive at the claimed invention.
Regarding claim 17, 
Regarding claim 18, the second fiber material slides within the woven fabric when the sailcloth is placed under load.
Regarding claim 19, the second fiber material consists of polyolefin. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Bainbridge (US Patent 5,304,414) in view of Niir Board (The Complete Technology Book on Textile Spinning, Weaving, Finishing and Printing, Asian Pacific Business Press, pp. 159) in view of Ueda (JPS 54-131094). 
Regarding claim 8, the previous combination is silent regarding the claimed specific coating on the fibers. However, Ueda teaches a coating size with silicone in order to improve weaving. It would have been obvious to one of ordinary skill in the art to use the silicone of Ueda in the previous combination in order to improve weaving and arrive at the claimed invention. 
Claims 1-6, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US Patent 6,280,546) in view of Niir Board (The Complete Technology Book on Textile Spinning, Weaving, Finishing and Printing, Asian Pacific Business Press, pp. 159). 
Regarding claim 1, Holland et al. teach a sailcloth having fail-safe properties comprising a woven fabric of a first fiber material and a second fiber material woven into it. The second fiber material forms a network within the woven fabric with the second fiber material having a higher tearing resistance and sliding ability than the first fiber material. Bainbridge is silent regarding the claimed first or second fiber material provided with a coating. However, Niir  Board teaches the second fiber material is provided with a coating that increases the sliding ability in order to lubricate the warp and reduce friction as it is well known in the art to lubricate 
Regarding claim 2, the first fiber material is polyester [Table 1]. 
Regarding claim 3, the second fiber material consists of polyolefin [Table 1]. 
Regarding claim 4, polyester is combined as the first fiber material with polyolefin as the second fiber material [Table 1]. 
Regarding claim 5, The second fiber material is high strength polyethylene [Table 1].
Regarding claim 6, polyethylene is taught and the claimed weight is taught [4:21-24 and Table 1]. 
Regarding claim 9, Holland et al. teach the claimed staple and/or multifilaments [3:5-11]. 
Regarding claim 10, the second fiber materials consists of multifilaments [3:5-11]. 
Regarding claim 11, the sailcloth is provided with laminated film to increase its imperviousness [2:20-39]. 
Regarding claim 12, the sailcloth is provided with reinforcing filaments aligned to the load profiles.
Regarding claim 13,
Regarding claim 14, Holland et al. teach a plain weave and also teaches the second fiber being used in both the warp and filling and therefore teaches the network structure in which the fibers of the second fiber material intersect at an angle of 90 degrees.
Regarding claim 15, Holland et al. are silent regarding the claimed network structure of the second fiber material forming squares or rectangles with an edge length as claimed. However, it would have been obvious of one of ordinary skill in the art to arrive at the claimed second fiber material forming squares or rectangles with an edge length as claimed as Holland et al. teach a plain weave and also teaches the second fiber being used in both the warp and filling and one of ordinary skill in the art would have been motivated to place the second fiber material at locations to improve strength and mechanical properties. 
Regarding claim 16, Holland et al. teach sails comprising manufacturing a sailcloth comprising a woven fabric of a first fiber material and a second fiber material woven into it wherein the second fiber material forms a network structure within the woven fabric with the second fiber material having a higher tearing resistance and sliding ability than the first fiber material. Bainbridge is silent regarding the claimed first or second fiber material provided with a coating. However, Niir Board teaches the second fiber material is provided with a coating that increases the sliding ability in order to lubricate the warp and reduce friction as it is well known in the art to lubricate the warp for weaving purposes. It would have been obvious to one of ordinary skill in the art to use the second fiber material with a coating to increase the sliding ability in order to lubricate the warp and reduce friction as it is well known in the art to lubricate the warp for weaving purposes and arrive at the claimed invention.
Regarding claim 17, Holland et al. are silent regarding the claimed network structure of comprising a regular pattern. However, it would have been obvious of one of ordinary skill in the  Holland et al. teach a plain weave and also teaches the second fiber being used in both the warp and filling and one of ordinary skill in the art would have been motivated to place the second fiber material at locations to improve strength and mechanical properties.
Regarding claim 18, the second fiber material slides within the woven fabric when the fabric is placed under a load. 
Regarding claim 19, the second fiber material consists of polyolefin
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US Patent 6,280,546) in view of Niir Board (The Complete Technology Book on Textile Spinning, Weaving, Finishing and Printing, Asian Pacific Business Press, pp. 159) in view of Ueda (JPS 54-131094). 
Regarding claim 8, the previous combination is silent regarding the claimed specific coating on the fibers. However, Ueda teaches a coating size with silicone in order to improve weaving. It would have been obvious to one of ordinary skill in the art to use the silicone of Ueda in the previous combination in order to improve weaving and arrive at the claimed invention. 
Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous indication of claims 7-8 as being allowable is withdrawn after further consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.